Citation Nr: 1456827	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  08-37 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar spine degenerative disc disease with degenerative spondyloarthritis, status post discectomy L5-S1, with history of sciatica (back disability).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to January 1986.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The case was before the Board in August 2012, when it was remanded for further development.  Unfortunately, for the reasons detailed below, the case must again be remanded.  

In August 2012, the Veteran submitted a VA Form 21-22 electing the Florida Department of Veterans Affairs as his representative.  No limitations on representation were noted and the previously existing power of attorney was revoked.  See 38 C.F.R. § 14.631(f)(1) (2014).The Board notes that in October 2014, however,  the Veteran's former representative, the American Legion, submitted argument on his behalf.  See October 2014 Informal Hearing Presentation.  Although the American Legion is no longer representing the Veteran, the Board finds that the submission of additional argument on the Veteran's behalf was not prejudicial to his claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes there are pertinent records that should be obtained before a decision may be reached on the claims.  In an August 2012 statement, the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits for his service-connected disabilities.  In an April 2014 statement, the Veteran reported that he continued to receive treatment for his back pain from Dr. B. H.  Because these records may be relevant to his claims, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In its August 2012 remand, the Board directed the AOJ to afford the Veteran a VA examination to determine the current severity of his back disability.  The record contains a letter from VA dated August 20, 2012, notifying the Veteran that he would be scheduled for a VA examination by the VA Medical Center (VAMC) in Miami, Florida.  An August 18, 2012 printout from VAMC Miami shows a request for an examination was initiated on that date.  An October 10, 2012 printout from VAMC shows the August 18 request was canceled by the Medical Administrative Services (MAS).  An undated printout indicates that a subsequent VA examination was requested on September 5, 2012 and scheduled for September 18, 2012.  The printout also indicates the examination was canceled by MAS because the Veteran failed to report.  An October 1, 2012 Report of General Information indicates the Veteran missed the September 18, 2012 VA examination due to a death in the family; the point of contact directed that a new examination be scheduled for the Veteran.  No subsequent VA examination was scheduled to assess the Veteran's back disability.

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655 (2014); see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

In the instant case, it is unclear from the record whether the Veteran was actually scheduled for a VA examination in August 2012.  Nevertheless, it is apparent that the Veteran was scheduled for a VA examination for September 18, 2012.  As noted above, on October 1, the Veteran reported he was unable to attend the examination due to a death in the family.  Affording the Veteran the benefit of the doubt, the Board concludes that good cause has been shown for his failure to appear at the September 2012 VA examination.  Accordingly, the Veteran should be afforded an opportunity to attend another VA examination.

The Board emphasizes that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655 (2014).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran's August 2012 statement raised the issue of unemployability; specifically, the Veteran reported that he had to retire early due, in part, to his service-connected back and leg disabilities.  The issue of a TDIU has therefore been raised and is before the Board.  This aspect of the claim must be developed.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  Additionally, inform the Veteran of the consequences for failure to report for a VA examination or failure to cooperate with the examiner.  38 C.F.R. §§ 3.158, 3.665 (2014).

3.  Request, directly from the SSA, complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the claims file.

If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014) and given an opportunity to respond.

4.  Contact the Veteran and request that he provide or authorize the release of any outstanding medical records that are relevant to his claims.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, to include Dr. B. H, as well as any other outstanding VA treatment records.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the electronic claims file.

5. When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his back disability.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

With respect to the spine examination, the examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should report if there is evidence of ankylosis. 

The examiner should indicate whether the Veteran has a diagnosis of Intervertebral Disc Syndrome (IVDS) and if so, whether his IVDS results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should note any neurologic abnormalities and diagnoses, aside from service-connected neuropathy, and indicate whether any diagnosed neurologic condition or conditions are related to the Veteran's service-connected back disability.  The examiner should describe the level of severity of any identified neurological symptoms and describe any limitation caused by them.

Lastly, the examiner should provide an opinion regarding the functional limitations of the Veteran's service-connected back disability on his ability to perform tasks, including sedentary and physical tasks.

6.  Complete any development required to adjudicate the Veteran's claim of TDIU, to include an examination to assess the functional impairment caused by his other service-connected disabilities (including fracture of the right distal fibula and gastroesophageal reflux disease).

7.  Next, if the required disability percentage under 38 C.F.R. § 4.16(a) (2014) is not met, and if the record demonstrates unemployability due to the service-connected disabilities, the claim must be referred to the Director of Compensation for consideration of an extraschedular TDIU rating.

8.  Thereafter, adjudicate the Veteran's claims.  If any determination is unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


